Title: John Barnes to Thomas Jefferson, 7 February 1817
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir
            George Town 7h Feby 1817.
          
          In pursuance of your late favr of the 28 Ulto Recd the 28h Ulto  1st Inst I have at length effected a Transfer—of your two Certificates of 6 pCt of U States Amot $12,499.99—in the like sumsviz No 90 for $11.363 63 and37 1 136.36$12,499.99—
          and dated the 3d Inst which I now inclose you—
          together with J Mason, President of the Bank of Columbia at George Town in the Dist of Columbia & dated 10th Jany 1816 1817—No 1314. for forty Six Shares of said Bank Stock & also in the Name of Thaddeus Kosciusko—you likewise receive herewith the Genls original power of Attorney to you—
          you will please to observe this transfer of yrs of the 6 pCt, is for the Principal only—and do not  Authorize me to receive the Interest.—for which a  seperate Genl power—from you is Necessary rather, than a Quarterly Order—
          The Bank I flatter my self is perfectly satisfied—as to paying me the half yearly Dividends—
          I have already lodged duplicate—Under the Notarial Seal of the Generals Original power—to you—
          As no Notice has been taken of my statemt of the good Generals Accot Currt with me—up to the 26 Novr last Appt Balance in my favr $812. I have to beg you will inform me, least any Accident or Miscarriage may have prevented your receiving it, in which case I should tender you duplicates thereof—
          
          
            with sentiments of Esteem and perfect Regard—I am Dear Sir—Your most Obedt and very huml servant
            John Barnes,
          
        